Crawford, Justice.
Ells & Laney, a firm doing business in the city of Macon, dissolved, and by agreement Laney was to settle up the business. The First National Bank held a draft drawn by Wm. A. Cherry on Ells & Laney, and by them accepted. After the disposition, of which the bank had notice, it allowed Laney to renew the draft, he having made a payment thereon. The renewal was made by Cherry, the drawer, and by Laney, he signing “ Ells & Laney, in liquidation,” and of which Ells had no notice. Upon a failure to pay the last draft, the bank sued Ells & Laney on the draft, and on open account for money furnished the firm, which was really the money originally due on the draft.
The judge to whom this case was submitted, rendered a decision in favor of Ells and against the bank.
A motion was made for a new trial on the statutory grounds, which was refused, and the bank excepted.
We think that there can be no doubt but that the judge decided the law of the case as settled in this state. Our Code, §1917, declares that, “after dissolution a partner has no power to bind the firm by a new contract * * nor to renew or continue an existing liability, nor change its dignity, or its nature.”
*194It is maintained, however, that the power to settle up the business of the firm gave Laney the power to renew the firm debt. We think that where the statute destinctly declares that no such right can be exercised by a partner after the dissolution of the partnership, there must be some specific authority to change the rule of law. None existing in this case, the ruling was right and must be sustained.
Judgment affirmed.